           Case 1:18-cv-00598-WMS Document 22 Filed 04/15/20 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ROBERT JOSEPH ARMSTRONG,

                                  Plaintiff,

                 v.                                                     DECISION AND ORDER
                                                                           18-CV-598S
COMMISSIONER OF SOCIAL SECURITY,

                                  Defendant.




       1.        Plaintiff Robert Armstrong brings this action pursuant to the Social Security

Act (“the Act”), seeking review of the final decision of the Commissioner of Social Security

that denied her applications for supplemental security income and disability insurance

benefits under Title II of the Act. (Docket No. 1.) This Court has jurisdiction over this

action under 42 U.S.C. § 405(g).

       2.        Plaintiff protectively filed his application with the Social Security

Administration on November 28, 2014. Plaintiff alleged disability beginning September 4,

2012, from a motor vehicle accident, due to cervical disk herniation C5-6, C6-7, bilateral

carpel tunnel syndrome, bilateral cubital tunnel syndrome, right shoulder rotator cuff tear,

depression (R. 1 at 12, 15.). Plaintiff’s application was denied, and he thereafter requested

a hearing before an administrative law judge (“ALJ”).

       3.        On March 6, 2017, ALJ Lynette Gohr held a hearing at which Plaintiff—

represented by counsel—and Vocational Expert Jeanne Beachler appeared and testified.




       1   Citations to the underlying administrative record are designated as “R.”
        Case 1:18-cv-00598-WMS Document 22 Filed 04/15/20 Page 2 of 12




(R. at 66-109.) Plaintiff was 46 years old on the date of last insured (December 31, 2013)

with a high school education and past work experience as a cabinet maker and carpenter.

       4.      The ALJ considered the case de novo and, on May 18, 2017, issued a

written decision denying Plaintiff’s applications for benefits. After the Appeals Council

denied Plaintiff’s request to review the ALJ’s decision, he filed the current action,

challenging the Commissioner’s final decision. 2 (Docket No. 1.)

       5.      Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. (Docket Nos. 12, 18.) Plaintiff filed a response on

September 18, 2019 (Docket No. 20), at which time this Court took the motions under

advisement without oral argument. For the reasons that follow, Plaintiff’s motion is

denied, and Defendant’s motion is granted.

       6.      A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842, 852 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the




       2The  ALJ’s May 18, 2017, decision became the Commissioner’s final decision on this matter when
the Appeals Council denied Plaintiff’s request for review.

                                                  2
       Case 1:18-cv-00598-WMS Document 22 Filed 04/15/20 Page 3 of 12




Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

      7.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams ex rel. Williams v. Bowen,

859 F.2d 255, 258 (2d Cir. 1988).          If supported by substantial evidence, the

Commissioner’s finding must be sustained “even where substantial evidence may support

the Plaintiff's position and despite that the court’s independent analysis of the evidence

may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference and will not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      8.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court of the United States recognized the validity

of this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-142 (1987).

      9.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,
             the [Commissioner] next considers whether the claimant has
             a “severe impairment” which significantly limits his physical or
             mental ability to do basic work activities. If the claimant
             suffers such an impairment, the third inquiry is whether, based

                                            3
          Case 1:18-cv-00598-WMS Document 22 Filed 04/15/20 Page 4 of 12




               solely on medical evidence, the claimant has an impairment
               which is listed in Appendix 1 of the regulations. If the claimant
               has such an impairment, the [Commissioner] will consider him
               disabled without considering vocational factors such as age,
               education, and work experience; the [Commissioner]
               presumes that a claimant who is afflicted with a “listed”
               impairment is unable to perform substantial gainful activity.
               Assuming the claimant does not have a listed impairment, the
               fourth inquiry is whether, despite the claimant’s severe
               impairment, he has the residual functional capacity to perform
               his past work. Finally, if the claimant is unable to perform his
               past work, the [Commissioner] then determines whether there
               is other work which the claimant could perform.


Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 404.1520; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       10.     Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, supra,

482 U.S. at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step

is divided into two parts.     First, the Commissioner must assess the claimant's job

qualifications by considering her physical ability, age, education, and work experience.

Second, the Commissioner must determine whether jobs exist in the national economy

that a person having the claimant's qualifications could perform.            See 42 U.S.C.

§ 423(d)(2)(A); 20 C.F.R. § 404.1520(f); see also Heckler v. Campbell, 461 U.S. 458, 460

(1983).

       11.     The ALJ analyzed Plaintiff’s claim for benefits under the process set forth

above. At step one, the ALJ found that Plaintiff did not engage in substantial gainful

activity during the period from his amended alleged onset date of September 4, 2012,

through the date last insured of December 31, 2013. (R. at 12.) At step two, the ALJ

found that Plaintiff had the following severe impairment: cervical disk herniation C5-6, C6-

                                              4
        Case 1:18-cv-00598-WMS Document 22 Filed 04/15/20 Page 5 of 12




7, bilateral carpel tunnel syndrome, bilateral cubital tunnel syndrome, right shoulder

rotator cuff tear, depression. Id. At step three, the ALJ found that Plaintiff does not have

an impairment or combination of impairments that meets or medically equals any

impairment(s) listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id. at 12-14.

       12.    Next, the ALJ found that Plaintiff retained the residual functional capacity

(“RFC”) to perform light exertion work but with the following nonexertional limitations:

              [Plaintiff] can lift/carry up to 10 pounds; frequently climb
              ramps/stairs; never climb ladders, ropes or scaffolds; never
              crawl; and occasionally stoop, crouch and kneel. He can
              frequently (but not constantly) perform fine and gross
              manipulation with the bilateral upper extremities, occasionally
              reach overhead with bilaterally upper extremities, and perform
              rotation of his neck 45 degrees to the right and left of center.
              He cannot perform jobs that require driving as part of the job
              duties. This individual is limited to simple, routine tasks,
              making simple work-related decisions, and with minimal
              changes in work routines and processes.
(R. at 14.)
       13.    At step four, the ALJ found Plaintiff was unable to perform any past relevant

work. (R. at 19.) At step five, due to his additional limitations beyond performing light

exertion work, the ALJ asked the vocational expert whether jobs exist in significant

numbers in the national economy that Plaintiff could perform. The expert opined that a

hypothetical claimant with Plaintiff’s RFC, age, education, and work experience could

perform such jobs as a furniture rental clerk, gate guard, or storage facility clerk, each

light exertion work. (R. at 19-20, 98-100.) Accordingly, the ALJ found that Plaintiff is not

disabled. (R. at 20.)

       14.    Plaintiff argues that the RFC determination is not supported by substantial

evidence because (1) the ALJ failed to properly weigh medical opinion evidence, ignoring

(without explanation) the opinions and findings of his treating physicians (Drs. Thaddeus

                                             5
        Case 1:18-cv-00598-WMS Document 22 Filed 04/15/20 Page 6 of 12




Szaranowicz, on Plaintiff’s ability to overreach (R. at 269, 16), and Zair Fishkin,

recommending avoiding aggravating activities (R. at 302, 336-40, 18-19)) as to functional

limitations; (2) the ALJ discredited Plaintiff’s complaints of pain, numbness, and tingling;

(3) the ALJ’s finding of light work was flawed since it was not based on substantial

evidence and unsupported by opinions of physicians or record; and (4) the ALJ erred in

considering the effect of Plaintiff’s depression. (Docket No. 12-1, at 1, 16-19, 19-21, 21-

24, 24-25.) Defendant argues that the ALJ properly evaluated both Plaintiff’s physical

and mental RFC. (Docket No. 18-1, at 11-18.) Each argument is discussed in turn.

       15.    Regarding the ALJ’s consideration of the opinions from Plaintiff’s treating

physicians, a Plaintiff’s RFC, both mentally and physically, is his “‘maximum remaining

ability to do sustained work activities in an ordinary work setting on a continuing basis,’”

Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999) (quoting SSR 96–8p, 1996 WL 374184,

*2 (July 2, 1996)). When making an RFC assessment, an ALJ is tasked with “weigh[ing]

all of the evidence available to make an RFC finding that [is] consistent with the record

as a whole.” Malta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013). All “[m]edical opinions,

regardless of the source, are evaluated considering several factors outlined in 20 C.F.R.

§§ 404.1527(c), 416.927(c).” House v. Astrue, No. 5:11-CV-915(GLS), 2013 WL 422058,

*2 (N.D.N.Y., Feb. 1, 2013).

       16.    First, Plaintiff argues that the ALJ should have considered the findings of

Drs. Szarzanowicz and Fishkin that Plaintiff had weakness in elevating his arms beyond

90° (R. at 265.) and recommended aggravating activity including heavy overhead lifting

(R. at 298.) (No. 12-1 at 17-18.). Dr. Fishkin’s plan of August 15, 2013, which noted

avoiding aggravating activity also did not recommend surgical intervention (R. at 298.).



                                             6
        Case 1:18-cv-00598-WMS Document 22 Filed 04/15/20 Page 7 of 12




The ALJ acknowledged from this report that Plaintiff was “doing relatively well” and that

electrodiagnostic studies of his arms were normal (R. at 296, 17.) and assigned partial

weight to Dr. Fishkin’s opinion agreeing with the assessment to avoid “excessive/heavy

lifting” (R. at 18, citing R. at 298.). The RFC recognized that Plaintiff could lift up to

10 pounds, less than the heavy lifting he was advised to avoid and noted that he could

“occasionally reach overhead” with his arms (R. at 14; see Docket No. 18-1 at 14-15.).

Plaintiff argues that this is contradictory to Dr. Fishkin’s finding of avoidance of

aggravating activity and not lifting greater than 10 pounds (Docket No. 12-1 at 18); these

are not contradictory. The ability to lift up to 10 pounds does not include lifting more than

that amount, and occasional overhead reach is not aggravating activity such as repetitive

motions. It is also not contradictory when Plaintiff testified that he could lift only 8 pounds

that the ALJ concluded that he could lift up to 10 pounds. (R. at 95, 14.). The ALJ

considered both doctors’ opinions in forming the RFC (R. at 16, 17, 264, 296, 298.). The

ALJ also relied upon the opinion of the vocational expert (R. at 20), who selected the jobs

someone in Plaintiff’s situation could perform because “they did not require frequent

reaching, handling or fingering.” (R. at 101.)

       17.    Second, Plaintiff argues that the ALJ did not consider Plaintiff’s descriptions

of his ability to perform certain tasks or activities and his description of his symptoms,

including suffering pain, numbness and tingling. (Docket No. 12-1 at 20; Docket No. 20

at 1-4; R. at 337, 324, 264, 583, 599, 304, 614-15.) Again, the ALJ noted Plaintiff’s

complaints of weakness, numbness, and shaking of his right arm when lifted beyond 90°.

(R. at 16, 17.)




                                              7
        Case 1:18-cv-00598-WMS Document 22 Filed 04/15/20 Page 8 of 12




       18.    SSR 16-3p requires the ALJ to “consider all of the evidence in an

individual’s record when they evaluate the intensity and persistence of symptoms,” SSR

16-3p, 2016 SSR LEXIS 4, at *2 (2016). If symptoms suggest a greater impairment than

can be shown by objective evidence alone, the ALJ considers such factors as the

claimant’s daily activities; the nature, location, onset, duration, frequency, radiation, and

intensity of pain and other symptoms; precipitating and aggravating factors; the type,

dosage, effectiveness, and adverse side effects of medication the claimant has taken;

treatment other than medication that the claimant has taken for relief of pain and other

symptoms, and any measures which the claimant has used to relieve the pain or other

symptoms, Toro v. Chater 937 F. Supp. 1083, 1086 (S.D.N.Y. 1996), citing 20 C.F.R.

§ 404.1529(c)(3). (Docket No. 12-1 at 19.)

       19.    The ALJ noted Plaintiff’s treatments, chiropractic and medical care,

deeming that care to be conservative. (R. at 17.) The ALJ thus considered Plaintiff’s

subjective complaints of pain but found that they were not entirely consistent with the

medical evidence and other evidence in the record. (R. at 15.) Plaintiff admitted to driving

a vehicle, performing personal care activities, occasionally doing the laundry, loading the

dishwasher, and grocery shopping with accompaniment, while not mopping, sweeping or

vacuuming. (R. at 15, 76-82; see Docket No. 18-1 at 16-17.)

       20.    In his reply (Docket No. 20 at 2), Plaintiff states that, due to neck pain that

deprived him of sleep, he naps daily for an hour and a half to two hours (R. at 90-91),

concluding that the ALJ did not factor in any off task aspect of his RFC (Docket No. 20 at

2). The ALJ, however, noted plaintiff’s testimony that he complained of neck pain,

difficulty focusing, and difficulty sleeping (among other complaints) and his July 24, 2013,



                                             8
        Case 1:18-cv-00598-WMS Document 22 Filed 04/15/20 Page 9 of 12




questionnaire wherein he claimed trouble sleeping (again with other conditions). (R. at

15, 1138-40.) In hypotheticals posed to the vocational expert, the ALJ asked if a claimant

like Plaintiff could remain employable if that claimant had to be off task 15% or more of

the day, and the expert concluded that this amount of time off work would be work

preclusive. The ALJ then asked if such a claimant required additional breaks for naps

remained employable, the expert opined that such a person also would not be

employable. (R. at 101.)

       21.    Regarding Plaintiff’s third argument about the lack of substantial evidence

for the RFC finding of light work, Plaintiff focuses on the initial finding of light work but not

the non-exertional limitations to that finding. He relies upon part of the definition for light

work that for disability coverage, 20 C.F.R. § 404.1567(b); SSR 83-10, emphasizing the

duration for standing and sitting and his inability to lift 20 pounds. (Docket No. 12-1 at

22; Docket No. 20 at 2.) The ALJ recognized Plaintiff’s limitation in lifting weights by

including a limitation that he could lift up to 10 pounds. (R. at 14.) The record does not

indicate any limitation on Plaintiff’s standing, save his own testimony that he required

naps up to two hours each day.

       22.    Plaintiff concludes that the ALJ did not consider his depression in the RFC,

complaining that the ALJ did not discuss these symptoms. (Docket No. 12-1 at 24-25;

Docket No. 20 at 4-5.) To the contrary, the ALJ did discuss these symptoms. In giving

little weight to the evaluation of the consultative psychologist (R. at 111, 115), the ALJ

found that he had “depressive disorder to be of sufficient severity as to result in more than

minimal work-related limitations and thus is a severe impairment.” (R. at 18.) The ALJ

noted that Plaintiff complained of depression in March 2013 due to seasonal affective



                                               9
       Case 1:18-cv-00598-WMS Document 22 Filed 04/15/20 Page 10 of 12




disorder and in July 2013 upon the death of his mother (R. at 17, 320, 304, 1140.) The

ALJ then stated Plaintiff’s mode improved during the summer of 2013, with Plaintiff having

purchased a motorcycle and leaving the house more often. (R. at 17.) The ALJ also

noted Plaintiff’s mental status examination on July 23, 2013, “revealed a blunted affect

low energy, passivity, limited/controlled social interactions, avoidance, feelings of

worthlessness grief, loss, stress, panic/anxiety attacks, insomnia, depression, anger,

resentment, loneliness and mood swings, but with increased insight, no appetite issues

and no suicidal/homicidal ideation.” (R. at 17; 648, 1140, 1192.) In August, Plaintiff felt

some improvement with a change of medication, but he still did not sleep well, had trouble

focusing and concentrating and felt overwhelmed.             (R. at 17-18; 644.)        By

November 2013, Plaintiff reported that he was on venlafaxine and nortriptyline and

reported being very happy with his mood. (R. at 18, 640.) Plaintiff’s December 2013

evaluation noted that Plaintiff had a blunted affect, his mood was anxious, nervous,

depressed, sad, tearful, he was frustrated and overwhelmed, angry, resentful, and with

mood swings. (R. at 18, 1187.)

      23.    Plaintiff cites to mental health evaluations that occur after the date last

insured on December 31, 2013, that do not establish the state of his mental health during

the insured period (September 4, 2012, to December 31, 2013) (Docket No. 12-1 at 25;

R. at 18, 1142, 1147, 1172, 1176, 1179, 1185.)

      24.    Plaintiff also points to missing a July 8, 2013, appointment due to his

depression. (Docket No. 12-1 at 25; R. at 652.) This, however, may have been a unique

instance due to the death of a family member. The doctor at UBMD Family Medicine who

reported that missed appointment also noted that Plaintiff had recently lost his uncle and



                                            10
       Case 1:18-cv-00598-WMS Document 22 Filed 04/15/20 Page 11 of 12




that his mother had a stroke. (R. at 652.) Plaintiff did not indicate subsequent missed

appointments due either to his depression. This is not enough for the ALJ to include

limitations regarding plaintiff being off task.

       25.    The ALJ included in the RFC limitations for simple and routine tasks to

address Plaintiff’s mental impairments. (R. at 14; see Docket No. 18-1 at 18.) At step two,

the ALJ applied the “Paragraph B” criteria for Listing 12.04 and found that Plaintiff had

moderate limitations in his ability to concentrate, persist, or maintain pace. (R. at 13.)

       26.    From the mental health evaluations, Plaintiff’s condition fluctuated during

the insured period, with Plaintiff receiving counseling and medication. He has not shown

that treating sources advised restrictions on Plaintiff’s work due to his mental state.

       27.    As noted by Dr. Kathleen Conroy, Ph.D., Plaintiff’s chief source of his

depression was his inability to return to his past work as a carpenter. (R. at 1188, 1192.)

As the ALJ concluded, Plaintiff’s condition has not barred him from other work.



       For the foregoing reasons, this Court finds that substantial evidence in this record

supports the ALJ’s disability determination. Remand is therefore not warranted.

       IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 12) is DENIED.

       FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket

No. 18) is GRANTED.

       FURTHER, that the Clerk of Court is directed to CLOSE this case.

       SO ORDERED.



                                                  11
         Case 1:18-cv-00598-WMS Document 22 Filed 04/15/20 Page 12 of 12




Dated:        April 15, 2020
              Buffalo, New York

                                                 s/William M. Skretny
                                              WILLIAM M. SKRETNY
                                             United States District Judge




                                       12
